Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby suspended from the practice of law for six months with the entire six months stayed, on condition that during this stay, respondent shall establish a client trust account; respondent shall continue his treatment with a physician and psychologist specializing in sleep disorders; respondent shall complete six hours of continuing legal education relating to ethics, professionalism, and law office management and shall pay the Turner heirs $1,765.25; and respondent shall work with an attorney-mentor to be named by the relator. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Lundberg Stratton, J., dissents.